Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 31, 2008, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he refused an offer of suitable employment without good cause.
Claimant worked as a chauffeur for a limousine company for approximately eight months when he abruptly left his employment and applied for unemployment insurance benefits. Thereafter, the employer offered claimant the same position he had worked before, which claimant refused. The Unemployment Insurance Appeal Board ultimately disqualified claimant from receiving benefits because he refused an offer of suitable employment without good cause. Claimant now appeals.
We affirm. “A claimant who refuses to accept a job for which *1099he or she is reasonably suited by training and experience will be disqualified from receiving unemployment insurance benefits” (Matter of Guzenski [Commissioner of Labor], 20 AD3d 801, 802 [2005] [citations omitted]; accord Matter of Stehnach [Commissioner of Labor], 62 AD3d 1192 [2009]). Here, the record establishes that claimant was offered a job with the employer, at the prevailing rate of pay, which he was qualified to perform, having already held the position. Although claimant testified that he refused the position due to the manner in which the employer had spoken to him in the past, whether the proffered evidence represented good cause to refuse the job is a factual issue for the Board to resolve (see Matter of Schirra [Commissioner of Labor], 45 AD3d 1067, 1068 [2007]; Matter of Murphy [Ross], 82 AD2d 970 [1981]). Accordingly, as the Board’s decision that claimant refused an offer of suitable employment without good cause is supported by substantial evidence, it will not be disturbed (see Matter of Scuderi [Commissioner of Labor], 40 AD3d 1234, 1235 [2007]).
Cardona, P.J., Spain, Lahtinen, Kavanagh and Garry, JJ., concur. Ordered that the decision is affirmed, without costs.